Citation Nr: 0016971	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  He was a prisoner of war of the German 
Government from January 1944 to April 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an April 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran died in April 1997, at the age of 74.  The 
immediate cause of death was pancreatic cancer.  No 
autopsy was performed.

2. At the time of the veteran's death, service connection was 
in effect for post-traumatic stress disorder, evaluated as 
noncompensable.  

3. The appellant has not presented competent medical evidence 
of a causal relationship between the veteran's service and 
the cause of his death.

4. The veteran did not die of a service-connected disability, 
or have a total disability permanent in nature resulting 
from a service-connected disability, or die while a 
disability so evaluated was in existence.


CONCLUSIONS OF LAW

1. The claim for entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.309(e), 
3.312 (1999).

2. The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. 
§§ 3500 and 3501 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service- 
connected disorder caused his or her death, or substantially 
or materially contributed to it.  A service-connected 
disorder is one that was incurred in or aggravated by active 
service, or in the case of certain chronic diseases, one that 
was demonstrated to a compensable degree within one year of 
the veteran's separation from active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1999).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit.v. Brown, 5 Vet. App. 91 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability, 
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The appellant contends that the cause of the veteran's death 
resulted from service, specifically that time the veteran 
spent as a prisoner of war during World War II.  It is noted 
that the certificate of death shows that the veteran died in 
April 1997, at the age of 74.  The immediate cause of death 
was listed as pancreatic cancer.  Review of the record shows 
no indication of a malignant tumor during service or for many 
years thereafter.  The earliest manifestation of a 
malignancy, cancer of the prostate, is shown in medical 
records dating from the early 1990's.  Pancreatic cancer is 
not shown until shortly before the veteran's death.  There 
has been no medical opinion submitted that links the 
development of the veteran's fatal tumor, with his service 
during World War II.  

The only evidence contained in the claims file which would 
tend to establish that the veteran's cancer was related to 
service is the appellant's own contentions, as set forth in 
various correspondence received by VA.  However, as the 
appellant has not been shown to be a medical expert, she is 
not qualified to express an authoritative and probative 
opinion regarding any medical causation of the cancer that 
led to the veteran's death.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
appellant's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

Accordingly, because the appellant has failed to produce any 
competent medical evidence of any connection between the 
cause of the veteran's death and service, her claim for 
service connection for the cause of the veteran's death must 
be denied as not well-grounded.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the appellant's claim.  See Epps, supra; Morton v. West, 12 
Vet. App. 477, 485-486 (1999).

II.  Entitlement to Chapter 35
Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.807 (1999).

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death in 1997, his combined disability 
rating was noncompensable.  Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.  



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

